Citation Nr: 0429162	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  00-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected scar of abdomen, status post exploratory laparotomy 
and exploration of right kidney, deformity, right iliac bone, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to a service-connected scar 
of abdomen, status post exploratory laparotomy and 
exploration of right kidney, deformity, right iliac bone.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1958.  

This case came to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran provided testimony before the 
undersigned Veteran's Law Judge at a hearing at the RO in May 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Remand is required in this case to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  The veteran reported during a 
hearing before the undersigned Veterans Law Judge in May 2004 
that he has experienced increased symptoms which he believes 
are related to his service-connected condition since his last 
VA examination.  He also requests separate ratings for the 
elements of this disability, including muscle injury, bone 
injury, painful scarring, and genitourinary residuals.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  As there has been 
an increase in symptomatology alleged, the Board believes 
that an additional examination is warranted to help ascertain 
the current manifestations of the veteran's service-connected 
disability.  

Moreover, as to his claim of entitlement to secondary service 
connection for a low back disorder, additional evidence was 
received after the May 2004 hearing and after the case had 
been certified to the Board by the agency of original 
jurisdiction (AOJ); such medical evidence has not first been 
considered by the AOJ.  Pursuant to 38 C.F.R. § 20.1304 
(2004), pertinent evidence received by the Board under this 
section necessitates a return of the case to the AOJ for 
review, consideration and preparation of a supplemental 
statement of the case prior to a Board decision unless there 
has been a waiver of such referral.  Additionally, a medical 
opinion could be helpful in this matter.  At the hearing, the 
veteran's representative requested that such an examination 
be scheduled.  

The veteran also reported at his May 2004 personal hearing 
that he has had some additional treatment at the VA 
facilities either in Ann Arbor or Saginaw.  Any additional 
medical records should be requested.  

Finally, as the case must be remanded for the foregoing 
reasons, the RO should take this opportunity to ensure that 
the veteran has been provided adequate notice as to both of 
his claims, in accordance with 38 C.F.R. § 3.159(b)(1); 38 
U.S.C.A. § 5103(a).

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate the claims for 
secondary service connection and an 
increased rating; (2) the information and 
evidence that VA will seek to obtain on his 
behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any evidence 
in his possession that pertains to the 
claims.  A copy of this notification must 
be associated with the claims folder.  

2.  Obtain the veteran's updated treatment 
records from VA medical centers in Ann Arbor 
and Saginaw.  

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, schedule the 
veteran for appropriate VA examination(s).  
Any indicated tests should be accomplished.  
The claims file must be made available to the 
examiner(s); the examiner(s) should indicate 
in the examination report(s) that the claims 
file was reviewed.  

The examiner(s) should identify all residuals 
attributable to the veteran's service-
connected scar of abdomen, status post 
exploratory laparotomy and exploration of 
right kidney, deformity, right iliac bone, to 
include all muscle, orthopedic, and 
genitourinary residuals, and the nature and 
extent of any scarring.  With respect to any 
orthopedic impairment, any additional 
functional impairment caused by pain, flare-
ups of pain, weakness, fatigability, and 
incoordination should be addressed.

An appropriate examiner should also state 
whether it is at least as likely as not that 
any currently diagnosed low back disorder was 
either caused or aggravated by the veteran's 
service-connected scar of abdomen, status 
post exploratory laparotomy and exploration 
of right kidney, deformity, right iliac bone.  

The examiner(s) must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations, including both the old and 
revised versions of 38 C.F.R. § 4.118, and 
consideration of any additional information 
obtained since the issuance of the January 
2003 supplemental statement of the case.  
With respect to the claim for an increased 
evaluation for the service-connected scar of 
abdomen, status post exploratory laparoscopy 
and exploration of right kidney, deformity, 
right iliac bone, consider whether a separate 
rating is warranted for any separate 
manifestations.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Also, if the decision with 
respect to the claims remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



